Exhibit 10.3
     EXECUTION COPY
FOURTH AMENDMENT TO
RECEIVABLES PURCHASE AGREEMENT
     THIS FOURTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of March 31, 2009, is entered into among ARCH RECEIVABLE COMPANY, LLC
(the “Seller”), ARCH COAL SALES COMPANY, INC. (the “Servicer”), MARKET STREET
FUNDING LLC (the “Issuer”), the various financial institutions party to the
Agreement (as defined below) as LC Participants (the “LC Participants”), and PNC
BANK, NATIONAL ASSOCIATION, as Administrator (the “Administrator”) and as LC
Bank (the “LC Bank”).
RECITALS
     1. The parties hereto are parties to the Receivables Purchase Agreement,
dated as of February 3, 2006 (as amended, amended and restated, supplemented or
otherwise modified through the date hereof, the “Agreement”); and
     2. The parties hereto desire to amend the Agreement as hereinafter set
forth.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     SECTION 1. Certain Defined Terms. Capitalized terms that are used but not
defined herein shall have the meanings set forth in the Agreement.
     SECTION 2. Amendments to the Agreement.
     2.1 Clause (b) of Section 1.12 of the Agreement is hereby amended and
restated in its entirety as follows:
     (b) Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts or other written demands for payment when presented for
honor thereunder in accordance with the terms thereof and when accompanied by
the documents described therein and (ii) have an expiry date not later than
twelve (12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than twelve (12) months after
the Facility Termination Date. Each Letter of Credit shall be subject either to
the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any amendments or
revisions thereof adhered to by the LC Bank (“UCP 600”) or the International
Standby Practices (ISP98-International Chamber of Commerce Publication Number
590), and any amendments or revisions thereof adhered to by the LC Bank (the
“ISP98 Rules”), as determined by the LC Bank.
     2.2 The definition of “Alternate Rate” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety as follows:

 



--------------------------------------------------------------------------------



 



     “Alternate Rate” for any Settlement Period for any Capital (or portion
thereof) funded by any Purchaser other than through the issuance of Notes means
an interest rate per annum equal to: (a) 3.25% per annum above the Euro-Rate for
such Settlement Period, or, in the sole discretion of the applicable Purchaser
(b) the Base Rate for such Settlement Period; provided, however, that the
“Alternate Rate” for any day while a Termination Event or an Unmatured
Termination Event exists shall be an interest rate equal to the greater of
(i) 3.0% per annum above the Base Rate as in effect on such day and (ii) the
“Alternate Rate” as calculated in clause (a) above.
     2.3 The definition of “Concentration Reserve Percentage” set forth in
Exhibit I to the Agreement is hereby amended and restated in its entirety as
follows:
     “Concentration Reserve Percentage” means, at any time, the (a) largest of
the following: (i) the sum of the five (5) largest Group D Obligor Receivables
balances (up to the Concentration Percentage for each such Obligor), (ii) the
sum of the three (3) largest Group C Obligor Receivables balances (up to the
Concentration Percentage for each such Obligor), (iii) the sum of the two
(2) largest Group B Obligor Receivables balance (up to the Concentration
Percentage for each such Obligor), and (iv) the largest Group A Obligor
Receivables balance (up to the Concentration Percentage for such Obligor),
divided by (b) the sum of the outstanding balances of all Eligible Receivables.
     2.4 The last sentence of the definition of “CP Rate” set forth in Exhibit I
to the Agreement is hereby amended and restated in its entirety as follows:
     The “CP Rate” for any day while a Termination Event or an Unmatured
Termination Event exists shall be an interest rate equal to the greater of
(a) 3.0% per annum above the Base Rate as in effect on such day and (b) the
Alternate Rate as calculated in the definition thereof.
     2.5 Clause (b)(i) of the definition of “Dilution Reserve Percentage” set
forth in Exhibit I to the Agreement is hereby amended deleting the reference to
the number “2.00” therein and substituting a reference to the number “2.25”
therefor.
     2.6 Clause (c) of the definition of “Eligible Receivables” set forth in
Exhibit I to the Agreement is hereby amended by deleting the reference to the
number “30” therein and substituting a reference to the number “35” therefor.
     2.7 Clause (i)(A) of the definition of “Loss Reserve Percentage” set forth
in Exhibit I to the Agreement is hereby amended by deleting the reference to the
number “2.00” therein and substituting a reference to the number “2.25”
therefor.
     2.8 The definition of “Scheduled Commitment Termination Date” set forth in
Exhibit I to the Agreement is hereby amended and restated in its entirety as
follows:
     2.9 The definition of “Scheduled Commitment Termination Date” set forth in
Exhibit I to the Agreement is hereby amended and restated in its entirety as
follows:

-2-



--------------------------------------------------------------------------------



 



     “Scheduled Commitment Termination Date” means with respect to the LC Bank
and any LC Participant, March 30, 2010, as such date may be extended from time
to time in the sole discretion of the LC Bank or such LC Participant, as the
case may be.
     2.10 The definition of “UCP 500” set forth in Exhibit I to the Agreement is
hereby amended and restated in its entirety as follows:
     “UCP 600” has the meaning set forth in Section 1.12 of the Agreement.
     SECTION 3. Representations and Warranties. Each of the Seller and the
Servicer hereby represents and warrants to the Administrator and the Purchasers
as follows:
     (a) Representations and Warranties. The representations and warranties made
by it in the Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
     (b) Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within each of its corporate powers
and have been duly authorized by all necessary organizational action on its
part. This Amendment and the Agreement, as amended hereby, are such Person’s
valid and legally binding obligations, enforceable in accordance with their
respective terms.
     (c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.
     SECTION 4. Effect of Amendment. All provisions of the Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “this Agreement”, “hereof”, “herein”
or words of similar effect referring to the Agreement shall be deemed to be
references to the Agreement as amended by this Amendment. This Amendment shall
not be deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Agreement other than as set forth herein.
     SECTION 5. Effectiveness. This Amendment shall become effective as of the
date hereof upon receipt by the Administrator of duly executed counterparts of
(a) this Amendment and (b) that certain Amended and Restated Fee Letter, dated
as of the date hereof, by and among the Seller, ACI, the Administrator and the
Issuer, in each case in form and substance satisfactory to the Administrator.
     SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this

-3-



--------------------------------------------------------------------------------



 



Amendment by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.
     SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York.
     SECTION 8. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
[Signatures begin on next page]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

            ARCH RECEIVABLE COMPANY, LLC, as
Seller
      By:   /s/ James E. Florczak         Name:   James E. Florczak       
Title:   Vice President and Treasurer        ARCH COAL SALES COMPANY, INC., as
Servicer
      By:   /s/ James E. Florczak         Name:   James E. Florczak       
Title:   Vice President and Treasurer     

              S-1   Fourth Amendment to RPA (Arch Coal)

 



--------------------------------------------------------------------------------



 



            MARKET STREET FUNDING LLC,
as Issuer
      By:   /s/ Doris J. Hearn         Name:   Doris J. Hearn        Title:  
Vice President        PNC BANK, NATIONAL ASSOCIATION,
as Administrator
      By:   /s/ William P. Falcon         Name:   William P. Falcon       
Title:   Vice President        PNC BANK, NATIONAL ASSOCIATION,
as the LC Bank and as an LC Participant
      By:   /s/ Richard C. Munsick         Name:   Richard C. Munsick       
Title:   Senior Vice President     

              S-2   Fourth Amendment to RPA (Arch Coal)

 